Citation Nr: 0809835	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  06-05 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
headaches.  

2.  Entitlement to an initial evaluation in excess of 60 
percent for residuals of a cervical spine injury, 
postoperative.  

3.  Entitlement to service connection for residuals of a 
right ankle sprain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to July 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, granted service connection for 
residuals of a cervical spine injury, postoperative, and 
assigned a 20 percent evaluation effective July 2000.  In the 
same rating decision, the RO denied service connection for a 
right ankle sprain and migraine headaches.  

By way of procedural background, as noted above, the RO 
assigned a 20 percent evaluation for the veteran's cervical 
spine disability, and denied service connection for migraines 
and right ankle sprain in the January 2003 rating decision.  
The veteran submitted a timely Notice of Disagreement (NOD) 
in December 2003.  In a DRO decision dated April 2004, the RO 
denied service connection for right ankle sprain, but 
increased the veteran's cervical spine disability to 60 
percent disabling, effective July 2000, and granted service 
connection for headaches rated as noncompensably disabling.  
Subsequently thereafter, the veteran submitted an April 2004 
personal statement asserting, in pertinent part, that the 
grant of service connection for "headaches evaluated 0%, and 
increased evaluation for residuals of cervical spine injury 
to 60% effective 7-18-00 resolve[d] all of [his] appeals."  
The RO sent a letter to the veteran in May 2004 noting that 
the April 2004 letter was received, and the appeal was 
considered closed.  However, in May 2005, the veteran 
submitted a personal statement indicating, in relevant part, 
disagreement with residuals of a cervical spine injury, right 
ankle sprain, and migraine headaches.  The RO issued a notice 
letter to the veteran in May 2005 and continued to adjudicate 
the issues, as a statement of the case was issued in January 
2006 and the veteran perfected the appeal in February 2006.  

After liberally construing the aforementioned procedural 
development in the veteran's favor, the issues on appeal are 
as listed on the title page of this decision.  See also AB v. 
Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's migraine headaches are manifested by 
monthly headaches that are not prostrating.  

3.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected residuals 
of a cervical spine injury, postoperative, are not productive 
of anklyosis of the entire spine.  

4.  Competent evidence of a nexus between the post service 
diagnosis of osteoarthritis and right ankle sprain is of 
record.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, 
Diagnostic Code 8100 (2007).

2.  The criteria for an initial evaluation in excess of 60 
percent for residuals of a cervical spine injury, 
postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5290, 5293 (2002), 5003, 5242, 
5243 (2007).

3.  Giving the benefit of the doubt to the veteran, residuals 
of a right ankle sprain were incurred during his active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
A.  Increased Ratings

The veteran asserts that he warrants evaluations in excess of 
those that have been assigned to his service-connected 
disabilities.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Regarding the service connected headaches and cervical spine 
disability, the veteran is contesting the disability 
evaluation that was assigned following the grant of service 
connection for the disabilities.  This matter is therefore to 
be distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations 
of the disability based on the facts shown to exist during 
the separate periods of time.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Headaches  

The veteran claims that he warrants a compensable evaluation 
for his service-connected headaches.  He explains in a 
February 2006 personal statement that he has one to two 
migraines a month and has used over-the-counter medicine to 
alleviate the pain.  The veteran contends that the pain has 
become bothersome, and a minimum of a 10 percent rating is 
warranted.  

The veteran's migraine headaches are rated under 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months.  
A 50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
which produce severe economic inadaptability.  

On VA examination in November 2001, the veteran complained of 
deep, dull aching pain in the temples that worsened with 
stress and was associated with increased lacrimation and 
acoustic phobia.  He denied experiencing nausea, vomiting, or 
photophobia.  He stated that his headaches occurred once per 
month, lasting 2-3 weeks, but denied acute incapacitation 
associated with the headaches.  The diagnosis was muscle 
contraction headaches.

VA outpatient treatment reports thereafter do not show 
increased impairment due to headaches.

In March 2006, the veteran was afforded another VA 
examination for his service-connected headaches.  The veteran 
stated that he has a history of recurrent headaches since 
1997, which occur one to two times per month and last two to 
three hours per episode.  He described the pain as rapid in 
onset and located in the temporal areas, primarily in the 
left temporal area.  The veteran complained of accompanying 
symptoms of nausea with occasional vomiting, photophobia, 
phonophobia, congestion of the left nostril, and tearing of 
the left eye.  He denied any pre-headache aura and stated 
that his treatment regime consisted of resting in a cool dark 
room and taking Tylenol with codeine or Ibuprofen as needed.  
The veteran informed the examiner that while the headache 
pain is a "pulsating intense dull ache," the headaches are 
not incapacitating.  

Upon physical examination of the veteran, the examiner noted 
that the veteran remained intact overall.  Gait, posture, and 
balance were normal.  Deep tendon reflexes were 2+/4 and 
symmetrical.  Cranial nerves II-XII, vibratory, and 
proprioception appeared intact, and the Romberg test was 
negative.  There was no evidence of sensory or motor 
impairment on examination.  The examiner diagnosed the 
veteran with migraine without aura.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for the service-connected headaches.  
The veteran does not have prostrating attacks that 
consistently occur once a month.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  As previously stated, the veteran 
explained that his headaches occur, on average, one to two 
times per month, and he must lie down and take Tylenol with 
codeine or Ibuprofen until the pain subsides.  More 
importantly, the veteran admitted during the VA examination 
that his headaches were not incapacitating.  In order for a 
30 percent evaluation to be warranted, the veteran would need 
to have an incapacitating headache approximately once a 
month.  There is no showing of such in the record, even based 
upon the veteran's report.  Based upon the above, the Board 
finds that the veteran's headaches warrant no more than a 
noncompensable rating.  

The veteran is competent to report his symptoms; however, to 
the extent that he has asserted he warrants a compensable 
evaluation for his migraine headaches, the objective clinical 
findings do not establish a basis for the assignment of a 
higher evaluation.  The benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7.

Residuals of a Cervical Spine Injury, Postoperative 

As previously stated, service connection for residuals of a 
cervical spine injury, postoperative, was granted in a 
January 2003 rating decision.  The RO determined that because 
the veteran's service medical records showed that the veteran 
injured his cervical spine resulting in a herniated nucleus 
pulposus during service, a 20 percent evaluation under 
Diagnostic Codes 5293-5290 was assigned because of moderate 
limitation of motion.  Thereafter, in an April 2004 DRO 
decision, the RO increased the veteran's evaluation to 60 
percent, effective July 2000, under Diagnostic Code 5243.  
The RO concluded that because the medical evidence showed 
persistent symptoms compatible with neuropathy and little 
intermittent relief, an increase evaluation was warranted.  
The veteran claims that his service-connected cervical spine 
disability is worse than the current 60 percent evaluation 
contemplates.  

Applicable Law and Regulations

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  

Prior to September 2002, Diagnostic Code 5290 pertained to 
limitation of motion of the cervical spine.  A rating of 10 
percent is warranted for slight limitation of motion of the 
cervical spine and a 20 percent rating may be assigned for 
moderate limitation of motion of the cervical spine and a 30 
percent rating may be assigned for severe limitation of 
motion of the cervical spine.  See 38 C.F.R. Part 4, 
Diagnostic Code 5290.  

Under Diagnostic Code 5293, intervertebral disc syndrome was 
evaluated as noncompensable when postoperative and cured; 10 
percent disabling when mild; 20 percent when moderate with 
recurring attacks; 40 percent disabling when severe with 
recurring attacks and intermittent relief; and 60 percent 
disabling when pronounced with persistent symptoms compatible 
with sciatic neuropathy, characteristic pain, demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc and with little intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.  

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  The criteria are as follows, in part:  

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months - 60 percent disabling.  

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months - 40 percent disabling.

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months - 20 percent disabling.

With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 
2002).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the 2002 version of 
Diagnostic Code 5293.  

As of September 2003, the criteria are as follows:  

Unfavorable ankylosis of the entire spine - 100 
percent disabling.

Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.

Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(September 2003).  

As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not change but the cite 
changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.  

Analysis 

In November 2001, the veteran was afforded a VA examination 
for his service-connected cervical spine disability.  The 
veteran reported a history of neck injury in 1992 with 
residual pain and atrophy of the right pectoral muscles and 
right arm.  He complained of persistent neck pain at rest 
radiating to the left arm and below, along with limited range 
of motion of the neck.  The veteran indicated that he endures 
severe pain one to two times per month, lasting two to three 
days.  He also noted severe intrascapular pain two times per 
year requiring bed rest and moist heat.  The veteran informed 
the examiner that he takes approximately eight aspirins per 
day for his symptoms and has had significant limitation of 
motion and functional impairment during his acute flare-ups.  
Upon review of the veteran's claims file, the examiner noted 
that a September 1998 Magnetic Resonance Image (MRI) scan 
revealed a large right paramedian disc extrusion at C6-7 
compressing the right C7 nerve root, which resulted in the 
veteran undergoing a neurosurgical repair.  

On physical examination of the veteran, the veteran 
demonstrated weakened movements against moderate resistance, 
excess fatigability with use, and painful motion with use.  
There was no incoordination, but the veteran had numbness in 
the left triceps area to soft touch.  Range of motion testing 
revealed forward flexion to 40 degrees, extension backwards 
to 50 degrees, right lateral flexion to 30 degrees, left 
lateral flexion to 35 degrees, right rotation to 70 degrees, 
and left rotation to 50 degrees.  The examiner noted 
objective evidence of painful motion at extremes range of 
motion.  X-rays of the cervical spine revealed degenerative 
joint disease at C6-C7, and the examiner diagnosed the 
veteran with herniated nucleus pulposus, C6-C7 affecting the 
right C7 nerve root status post discectomy with residuals.  

Post service treatment records reflect continuous treatment 
and consistent complaints of neck pain.  In an April 2003 VA 
outpatient treatment record, the veteran complained of upper 
back pain radiating to his left shoulder.  He rated the pain 
as a nine on a scale of zero to ten in terms of intensity, 
and also complained of soft tissue nodule at the base of his 
neck.  In February 2004, the veteran had a VA neurological 
consult.  Physical examination revealed normal cranial nerves 
and mental status with no fasciculations.  Sensory 
examination was normal with the exception of an area of 
decreased pinprick within the palm of the left hand.  Muscle 
strength and gait were both normal, and the veteran exhibited 
good peripheral pulses.  Although reflexes were absent in the 
upper extremities, reflexes were present and symmetrical in 
the lower extremities.  Plantar responses were flexor and the 
straight leg raise test in the left provoked pain but no knee 
bending.  An MRI of the cervical spine showed a bulging disc 
at C6-7 with some compression on the right foramina but not 
on the left.  A second neurological consult was performed in 
August 2004, which revealed good range of motion in the neck.  
Rotation was noted as 75 degrees to the right and 70 degrees 
to the left with some mild discomfort on flexion.  There was 
no pain on extension and no neck masses were palpable.  In 
the sitting position, straight leg raising test was negative 
to 90 degrees bilaterally.  The veteran exhibited good pulses 
on the dorsum of both feet, wrists, and over the carotid 
vessels in the neck.  In addition, there were no bruits over 
the carotid vessels.  Neurological and motor testing revealed 
good proximal strength around the shoulder joints, deltoid, 
biceps, and triceps, and upper extremity neurological deficit 
seemed stable.  The physician diagnosed the veteran with 
degenerative disc disease, status post cervical spine surgery 
with residual left C7 sensory radiculopathy and mild 
degenerative osteoarthritis, cervical/lumbar spine.  An 
October 2005 musculoskeletal examination of the veteran 
reflected no tenderness to palpation of the cervical spinous 
process or paraspinous musculature.  There was full range of 
motion of the neck and neurological strength testing was five 
out of five with equal bilateral upper and lower extremities.  
The veteran was assessed with cervical radiculopathy and 
cervical epidural steroid injections were scheduled.  
Cervical epidural under fluoroscopy was performed in December 
2005, and the veteran's post service diagnosis was noted as 
postlaminectomy syndrome, and cervical radiculitis.  Follow-
up treatment in July 2006 revealed range of motion slightly 
decreased and no tenderness to palpation.  The veteran was 
assessed with cervical intervertebral disc disorder with 
radicular symptoms.  

In March 2006, the veteran was afforded a second VA 
examination for his service-connected neck disability.  The 
veteran explained that his current symptoms consisted of 
chronic dull ache of the neck with increased pain during 
rotation of the head and prolonged positioning.  He 
additionally complained of pain frequently radiating down the 
left arm.  The veteran indicated that he took Tylenol with 
codeine, every six hours and Ibuprofen as needed.  He also 
noted that he has not lost any employment over the past year 
requiring bed rest due to back or neck pain.  

Physical examination of the veteran noted a symmetrical neck 
musculature that is well developed with good strength and 
muscle tone.  There was a well healed surgical scar at the 
base of the right anterior neck, and the vertebra midline was 
without tenderness on palpation.  While there was evidence of 
loss of the normal curvature of the neck, there was no 
evidence of Costo-vertebral tenderness on palpation or 
evidence of left upper limb involvement without dysfunction, 
atrophy, or fasciculation.  Range of motion testing revealed 
evidence of discomfort and loss of mobility of the neck with 
pain on flexion at 30 degrees, left and right rotation at 45 
degrees, and extension at 30 degrees.  Otherwise the 
veteran's forward flexion was to 30 degrees, extension to 30 
degrees, left and right lateral flexion to 45 degrees, and 
left and right rotation to 45 degrees.  Neurological testing 
revealed gait, posture, and balance being normal.  Deep 
tendon reflexes were 1+/4 and symmetrical.  Cranial nerves, 
vibratory, proprioception, and tactile sensations appeared 
intact, and the Romberg test was normal.  There was no 
evidence of sensory or motor impairment.  The examiner noted 
that there was evidence of pain, but no additional limitation 
by pain, fatigue, weakness, loss of coordination or lack of 
endurance following repetitive movement.  The examiner 
diagnosed the veteran with status post discectomy at C6-C7 
and degenerative disc disease and degenerative joint disease 
of the lumbar spine.  

The veteran was afforded a third and final VA examination in 
September 2006.  The veteran informed the examiner that he 
fell in service and suffered neck and back pain, which has 
worsened within the past two to three years.  He described 
the current neck pain as sharp, dull, aching, and 
intermittent, that radiates to his left arm.  The veteran 
indicated that the intensity of the pain was five to seven 
out of ten, with a nine out of ten with movement.  He 
reported taking Motrin and Vicodin two three times a day to 
alleviate the pain, and contends that his condition 
moderately impacts his occupation or daily activities.  

Upon physical examination of the veteran, the veteran 
demonstrated forward flexion to 40 degrees with pain starting 
at 30 degrees, extension to 40 degrees, left lateral flexion 
with pain between 30 and 40 degrees, right lateral flexion to 
30 degrees with pain between 30 and 40 degrees, left lateral 
rotation to 70 degrees with pain between 60 and 70 degrees, 
and right lateral rotation to 70 degrees.  The examiner noted 
no change in motion upon repeated and resisted testing of the 
spine along with no additional limitation of motion, pain, or 
weakness.  Mild tenderness on objective findings were noted, 
and left arm pain at times.  MRI results of the cervical 
spine revealed spondylosis at C6-7.  There was no evidence of 
herniated disc process or significant central canal stenosis.  
There was mild narrowing of left C3-4 and moderate-to-marked 
narrowing of right C6-7 neural foramina by facet joint and 
uncovertebral hypertrophic changes noted.  The Nerve 
Conduction Velocity (NCV)/Essential Monoclonal Gammopathy 
(EMG) study of the left paraspinal muscles, left upper 
extremity, left lumbosacral paraspinal muscles, and left 
lower extremity did not reveal any abnormal electrical signs.  
The examiner diagnosed the veteran with degenerative disc 
disease, status post cervical spine surgery with residual 
left C7 sensory radiculopathy, and mild degenerative 
osteoarthritis of the cervical spine.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an initial evaluation in excess of 60 percent 
for the veteran's service-connected cervical spine injury, 
postoperative, under the former criteria.  Initially, the 
Board notes that the veteran is currently receiving the 
maximum rating available under Diagnostic Code 5293 and an 
evaluation no higher than a 30 percent is available under 
Diagnostic Code 5290; therefore, Diagnostic Codes 5290 and 
5293 do not assist the veteran in obtaining a higher 
evaluation.  As the rating is at the maximum under Diagnostic 
Code 5293 of the old regulations, consideration of functional 
loss due to pain is not required.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Consideration has also been given to whether any other 
applicable diagnostic codes under the former criteria provide 
a basis for a higher rating for the veteran's service-
connected cervical spine disability.  However, since there is 
no clinical evidence that indicates the veteran's entire 
spine being ankylosed or fracture, Diagnostic Codes 5285 and 
5286 under the former criteria are not for application.  

Under the current schedular criteria, the Board notes that a 
higher rating is not warranted under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
because the veteran is currently receiving the maximum 
evaluation.  Thus, this section under Diagnostic Code 5243 
would not assist the veteran in obtaining a higher 
evaluation.  

The Board also finds that an evaluation in excess of 60 
percent is not shown to be appropriately assignable under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The evidence does not demonstrate the veteran has 
ankylosis, which is when the spine is fixed in flexion or 
extension and is accompanied by other symptoms.  In this 
regard, the Board notes that the veteran has movement of the 
spine in planes of excursion (forward flexion, backward 
extension, lateral flexion and rotation), tested during all 
three VA examinations, which clearly indicates that he does 
not have ankylosis.  Therefore, a rating in excess of 60 
percent cannot be awarded for the veteran's service-connected 
cervical spine disability under the general rating formula.  
The Board notes that the revised schedule provides for a 
separate rating for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  In 
this case, the medical evidence of record does not show 
associated objective neurologic abnormalities of bowel and 
bladder impairment so that a separate neurological disability 
rating, as it applies to his cervical spine disability is 
warranted.  

As previously noted, x-rays taken during the November 2001, 
March 2006, and September 2006 VA examinations revealed mild 
degenerative osteoarthritis of the cervical spine along with 
degenerative joint disease and degenerative disc disease.  
Degenerative arthritis of the spine is rated under Diagnostic 
Code 5242, which requires consideration under Diagnostic Code 
5003.  Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  In the absence of 
limitation of motion, a 20 percent disability rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In this case, as the veteran experiences a 
limited range of motion, it is not appropriate to rate the 
disorder under Diagnostic Code 5003, but under Diagnostic 
Code 5242 in the General Rating Formula for spine conditions.  
As such, when applying the code, the veteran's rating of 60 
percent is the maximum rating available based on the specific 
limitation of spine motion, with a 100 percent rating only 
available if there is ankylosis, which has not been shown.  
Therefore, Diagnostic Codes 5003 and 5242 do not assist the 
veteran in obtaining a higher evaluation.  

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, 4.59, the 
Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  The Board notes that the findings 
do not support an increased evaluation due to functional 
loss.  Although the veteran has complained of pain and 
significant limitation of motion and functional impairment 
due to acute flare-ups, the March and September 2006 VA 
examiners found no additional functional limitation due to 
pain, weakness, fatigability, or incoordination.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-205 (1995).  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
cervical spine disability are contemplated in the 60 percent 
rating.  There is no indication that pain, due to the 
veteran's disability has caused functional loss greater than 
that contemplated by the 60 percent evaluation assigned.  
Therefore, an increased evaluation is not warranted based on 
application of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record, the Board 
finds that, at no time since service connection has been in 
effect has his cervical spine disability been more disabling 
than as currently rated.  

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against a finding that the service-connected residuals of a 
cervical spine injury, warrants any more than a 60 percent 
evaluation, and the benefit-of-the-doubt rule is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

B.  Service Connection  
Residuals of a Right Ankle Strain

The veteran asserts that service connection is warranted for 
his residuals of a right ankle strain.  He explains in a 
February 2006 personal statement that he was treated for his 
right ankle several times during his military service, and 
currently wears an ankle brace to alleviate the pain.  The 
veteran contends that his current right ankle disability is 
attributable to his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Review of the veteran's service medical records indicate 
treatment for a right ankle condition.  In April 1999, the 
veteran was seen at sick call for complaints of right ankle 
pain after an injury with his dog.  The veteran was diagnosed 
with right ankle pain.  Thereafter, the veteran returned in 
May 1999 with continuing complaints of right ankle pain.  The 
treatment note states that the veteran was unaware of what 
caused the pain, but complained of ongoing right ankle pain 
when walking for three weeks.  On physical examination, the 
veteran was diagnosed with an ankle sprain.  Finally, in 
September 1993, the veteran returned to sick call after 
twisting both ankles after playing basketball.  X-rays were 
negative, but the right ankle exhibited swelling and 
tenderness.  The veteran was diagnosed with ankle sprain.  

Post service treatment records confirm continuous treatment 
and complaints for right ankle pain since June 2004.  In a 
June 2004 private medical report, the veteran reported that 
he twisted his ankle a week ago, but contends that he has 
endured "recurrent ankle injuries to [his] ankle for the 
past 10 years or so."  Examination of the right ankle 
revealed swelling on the medial malleolus of the right ankle 
with some mild ecchymosis as well as tenderness to palpation.  
Range of motion testing revealed flexion and extension more 
severely decreased secondary to pain, and slightly decreased 
side to side movement.  There was no crepitus or point 
tenderness, and x-rays showed some mild degenerative changes.  
The veteran was diagnosed with osteoarthritis and sprain.  
The question for the Board is whether a nexus exists between 
the veteran's inservice right ankle injuries and his current 
disability.  

Review of the evidentiary record reveals that during the 
course of this appeal, the veteran underwent a VA examination 
to assess his current right ankle disability.  During the 
November 2001 VA examination, the veteran informed the 
examiner that he sprained his ankle in 1998, during his 
active service.  He complained of daily aching pain in the 
right ankle, which is alleviated by taking aspirin.  The 
veteran stated that he has recurrent right ankle sprains 
every three months, and endures pain and swelling for a 
duration of one week thereafter.  X-rays of the right ankle 
were within normal limits, and the examiner diagnosed the 
veteran with sprain, right ankle, without residuals.  

The Board has reviewed this case and finds that the evidence 
is in equipoise and therefore supports the grant of service 
connection for residuals of a right ankle sprain.  The 
veteran is competent to report that he injured his right 
ankle during service, which is supported by the numerous sick 
call reports for right ankle treatment.  Thus, the Board will 
concede such injury in service.  It must be noted that the 
veteran is not, on the other hand, competent to state that he 
sustained a right ankle sprain in service, as that requires a 
medical opinion or requires objective medical evidence.  
Regardless, there is no reason for the Board to question the 
veteran's credibility in this case, particularly when the 
veteran reported in June 2004 that he has had recurring right 
ankle injuries for the past ten years.  

Additionally, the diagnoses provided by the VA examiner in 
the November 2001 report as well as the June 2004 private 
medical statement acknowledge the veteran's history of an 
injury in service, and essentially state that the veteran 
currently has a right ankle disability as a result of some 
type of event or injury.  Similarly, during the VA 
examination and the June 2004 private medical treatment 
examination, the veteran provided a statement as to 
continuity of symptomatology, stating that his right ankle 
injury began in 1998 and he has endured right ankle injuries 
for approximately ten years, which is during the veteran's 
period of service.  Again, the Board finds the veteran's 
statements are credible, as the statements are consistent 
with the objective evidence of record.  See Caluza v. Brown, 
7 Vet. App. 487, 506 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table) (Board must analyze the credibility 
and probative value of evidence).  

Furthermore, in this case, the veteran separated from service 
in July 2000.  He filed his initial claim for service 
connection in June 2001, less than one year of discharge from 
service.  This lends credibility to his assertions, too.  
Approximately five months later, the veteran was diagnosed 
with right ankle strain, although it was not disabling at 
that time.  There is no evidence of record to suggest that an 
injury occurred between the veteran's discharge from service 
and the November 2001 VA examination.  In addition, 
currently, diagnoses of right ankle sprain and osteoarthritis 
are of record.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin or the degree of disability, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because an approximate balance of 
positive and negative evidence which does satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Given the facts of this case, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that service connection for residuals 
of a right ankle strain is warranted.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

Given the favorable decision for the veteran's claim of 
service connection for residuals of a right ankle strain, as 
discussed above, the Board finds that any issue with regard 
to the timing or content of the VCAA notice provided to the 
veteran is moot or represents harmless error.  As to 
additional notice regarding the effective date to be 
assigned, the RO will address this matter in effectuating the 
award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In regards to the claims for increased ratings on appeal, the 
RO sent a letter to the veteran in May 2005 regarding the 
VCAA notice requirements for increased rating claims.  In the 
letter, the veteran was informed that the evidence necessary 
to substantiate the claim for an increased evaluation would 
be evidence showing that his disability is worse than the 
current evaluation contemplates.  It also informed him that 
on his behalf, VA would make reasonable efforts to obtain 
records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letter 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  Finally, 
he was told to submit any evidence in his possession that 
pertained to the claim.  

While the Board acknowledges the May 2005 letter, the VCAA 
duty to notify has not been satisfied because the letter did 
not specifically advise the veteran that he could provide 
medical or lay evidence demonstrating a worsening or increase 
in severity of his disability and the effect that worsening 
has on his employment and daily life.  The letter also failed 
to notify the veteran that he may submit evidence such as lay 
statements, medical statements, employer statements, job 
application rejections, and any other evidence indicative of 
an increase in his disabilities or exceptional circumstances 
relating to the disabilities.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claims for increased rating, which is shown 
by his statements contending that his disabilities have 
worsened in severity and affect his overall daily 
functioning.  The Board finds that by way of the veteran's 
actual knowledge and the overall development of his claims 
throughout the pendency of this appeal, the errors of notice 
are non-prejudicial to the veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records dated 
November 2001 to August 2004, and private medical records 
from October 2003 to July 2006.  The veteran was also 
provided VA examinations in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER


Entitlement to an initial compensable evaluation for 
headaches is denied.  

Entitlement to an initial evaluation in excess of 60 percent 
for residuals of a cervical spine injury, postoperative is 
denied.  

Entitlement to service connection for residuals of a right 
ankle sprain is granted, subject to the regulations pertinent 
to the disbursement of monetary funds.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


